             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:18-cv-00136-MR-WCM


ANGELA L. THOMAS,                )
                                 )
                     Plaintiff,  )
                                 )
     vs.                         )           ORDER
                                 )
ROBERT WILKIE, Acting Secretary, )
United States Department of      )
Veterans Affairs,                )
                                 )
                     Defendant.  )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Partial Motion

to Dismiss [Doc. 13]; the Magistrate Judge’s Memorandum and

Recommendation [Doc. 27] regarding the disposition of that motion; and the

Plaintiff’s Objections to the Memorandum and Recommendation [Doc. 28].

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s motion and to submit a

recommendation for its disposition.

     On February 22, 2019, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a
recommendation regarding the partial motion to dismiss. [Doc. 27]. The

parties were advised that any objections to the Magistrate Judge’s

Memorandum and Recommendation were to be filed in writing within

fourteen (14) days of service (plus three additional days if served by mail).

Thus, any objections to the Memorandum and Recommendation were due

on March 11, 2019. The Plaintiff filed Objections on March 12, 2019. [Doc.

28].    Despite the untimeliness of the Plaintiff’s filing, the Court will

nevertheless consider the merits of the Plaintiff’s Objections.

       After careful consideration of the Memorandum and Recommendation

and the Plaintiff’s Objections thereto, the Court finds that the Magistrate

Judge’s proposed conclusions of law are correct and consistent with current

case law. Accordingly, the Court hereby overrules the Plaintiff’s Objections

and accepts the Magistrate Judge’s recommendation that the partial motion

to dismiss should be granted.

       IT IS, THEREFORE, ORDERED that the Plaintiff’s Objections to the

Memorandum and Recommendation [Doc. 28] are OVERRULED; the

Memorandum and Recommendation [Doc. 27] is ACCEPTED; and the

Defendant’s Partial Motion to Dismiss [Doc. 13] is GRANTED as follows:

       (1)   Plaintiff’s failure to promote claims as to the positions of Financial

             Administrative Assistant #1, Supervisory Program Specialist,
                                         2
           and   Program     Specialist        are   DISMISSED   WITHOUT

           PREJUDICE; and

     (2)   Plaintiff’s retaliation claim is DISMISSED WITH PREJUDICE.

     IT IS FURTHER ORDERED that Plaintiff’s failure to promote claim with

respect to the position of Financial Administrative Assistant #2 remains

pending.

     IT IS SO ORDERED.

                           Signed: March 14, 2019




                                       3
